Citation Nr: 1233619	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-08 327	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral ankle strain.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle strain.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of September 2009 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The preponderance of the competent, credible and probative evidence shows that the Veteran has a bilateral knee disorder that is related to service.

2.  Throughout the rating period on appeal, the Veteran's service-connected right ankle strain has been manifested by no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee strain are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of service connection for bilateral knee strain, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran is also seeking an increased rating for service-connected right ankle strain.  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in September 2011, which substantially complied with the notice requirements for an increased rating claim.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439  (1995).  

The Board has considered all lay and medical evidence as it pertains to the issue in this case.  38 U.S.C.A. §§ 5107(b),7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor). 

Service Connection for Bilateral Knee Strain

The Veteran is seeking service connection for bilateral knee strain, which he contends results from his active service.  Specifically, he reports that his knees were injured when he jumped 30 feet from a helicopter in full gear and hyperextended both knees upon landing.  He asserts that his knee pain began at that time, although it was subordinate to more severe ankle injury, and that his knee disability has worsened over time.  Alternatively, he contends that his knee disability developed as a result of abnormal gait caused by his service-connected ankle disabilities.  

The Veteran in this case served in Vietnam from September 1969 to September 1970, as a light weapons infantryman.  Service personnel records reflect that he earned the Combat Infantryman Badge, the Army Commendation Medal for Heroism, and the Bronze Star Medal. 

Thus, it is established that the Veteran engaged in combat with the enemy in active service, and there is a relaxed standard of proof pertaining to service incurrence for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service treatment records reflect that the Veteran reported a history of "bone, joint, or other deformity" during his pre-induction examination in March 1969.  The physician's summary noted complaints of low back pain, but no active disorder was noted upon examination, and there was no indication of any knee disorder.  The Veteran sustained a right ankle sprain in October 1969.  He denied any joint or knee problems during his separation physical examination in December 1970, and no knee disorders were noted on examination.  

The Veteran was afforded a VA examination of his knees in July 2009, in which he described the helicopter jump in service in which his ankle was injured and stated that he had not had any knee surgeries.  He reported that he began experiencing knee pain bilateral "several years ago," including sharp pain on the lateral aspect of the bilateral kneecaps, which he rated as moderate to severe on occasion.  Exacerbating factors included stairs and jogging, and he stated that he was unable to do any kind of squatting or kneeling.  The Veteran reported that his knees occasionally swelled.  Alleviating factors included rest and anti-inflammatory agents.  He did not use a knee brace or other assistive device.  He reported knee stiffness but stated that there was no locking and he had not had any falls due to his knee problems.  He indicate that he had not lost any time from work due to knee pain. 

On examination, there was no effusion, warmth, erythema, or tenderness to patellar palpation bilaterally.  There was some minimal lateral joint line tenderness bilaterally.  Anterior drawer sign was negative, and there was no instability to varus or valgus testing.  Range of motion included flexion to 132 degrees in the right knee and to 128 degrees in the left knee, with full extension bilaterally.  There was no additional loss of motion with repetition, and there was no further functional impairment due to pain, fatigue, incoordination, or instability.  X-rays revealed no arthritic change, fracture, or joint space narrowing, but there was calcification within the quadriceps tendon at its insertion on the patella bilaterally.  The radiologist noted patellar enthesopathy of both knees.  The VA examiner did not diagnose any knee disability, noting that the examination was normal.  She opined that the Veteran's abnormal gait due to ankle strain is not of a degree to cause imbalance or increased stress on the knees so as to cause any specific knee pathology.  In a January 2010 addendum, the examiner noted that the calcifications of the tendons were of little clinical significance.  She stated that the degree of flexion noted was "only in approximation" and that flexion generally diminishes with advancing age and body habitus.  Although there were no objective signs of arthritis or instability, the examiner amended her diagnosis to "knee strain," based on the Veteran's subjective complaints of discomfort.  She stated that there was "no obvious biomechanical imbalance of gait to show increased stress upon the knees to cause any particular pathology."  

The claims file contains a March 2010 letter from the Veteran's private chiropractor, who states that he examined the Veteran, reviewed his service treatment records as well as recent medical records, and noted his in-service injuries.  He noted joint swelling and tenderness to touch on the lateral, medial, and superior aspects of the knees bilaterally.  Range of motion was painful and limited in both knees, with goniometer readings of 115 degrees on the left and 120 degrees on the right.  The examiner noted that x-rays of March 2010 showed degenerative changes with patella spurring bilaterally, and the impression was degenerative changes of the patella.  Based on the examination and records review, the examiner opined that the Veteran's knee disorder more likely than not resulted from the trauma he suffered in service from jumping out of a helicopter.  He noted that jumping from 30 feet and landing unevenly would put compression forces on joints other than the ankles, although it is understandable that the ankle injuries initially superseded those to the knee and the prescribed treatment assisted in reducing the pain to the knees and ankles.  He further stated that in sprain/strain healing processes, scar tissue is produced and can continue to develop, causing pain and limited motion.  He opined that the enthesis and degenerative changes observed are the result of that process.  

The claims file contains records of private physical therapy treatment in March and April 2010, which reflect that the Veteran reported that his knee pain had decreased, although he had continued difficulty kneeling, standing for prolonged periods, using stairs and making twisting motions.  Active range of motion was within normal limits bilaterally, while prone passive range of motion was slightly limited.  A VA outpatient treatment note dated in January 2011 indicates that knee pain is "likely from jumping out of helicopters while in service."

The Veteran's private chiropractor submitted a letter in November 2011, in which he reaffirmed that he had examined the Veteran, conducted standard orthopedic tests, and reviewed the evidence of record.  He stated that he had reviewed recent x-rays indicating early degenerative changes of the patella bilaterally.  Reports of those x-rays were included with the letter.  

After careful consideration, the Board finds that the preponderance of the evidence supports a finding that the Veteran's bilateral knee disability is related to active service.  Although there is no record of a knee injury in service, the Veteran is competent to describe any such injury he sustained, and his account of the injury is consistent with circumstances of his service.  The evidence does show that the Veteran had an injury to the right ankle during service.  The private treatment records establish that he has a current bilateral knee disability, and the private examiner has provided a thorough and well-supported opinion that the disability is related to the in-service injury.  While the VA examiner who evaluated the Veteran in July 2009 opined that his knee strain is not caused by his service-connected ankle disability, she did not offer any opinion as to whether the knee disability is directly related to service.  The Veteran reported to the private examiner that he had knee pain after the injury in service and that the pain had worsened since then.  The Veteran has also contended in statements submitted regarding his claim that he had continuous knee pain since the injury in service.  In addition the private examiner's opinion, there is a notation in a January 2011 VA outpatient treatment record indicating that knee pain is likely from jumping out of helicopters while in service.  While July 2009 VA examiner noted that the Veteran indicated his knee pain began several years ago, the Veteran has clearly indicated that in numerous other statements that he had knee symptoms in service.  The Board finds the Veteran's statements as to inservice symptoms is credible.  

In summary, the preponderance of the competent, credible and probative evidence shows that the Veteran has a bilateral knee disorder that is related to service.  Accordingly, service connection is granted. 

Increased Rating for Right Ankle Strain

The Veteran is seeking a disability rating in excess of 10 percent for service-connected right ankle strain.  Service connection was granted effective from April 2009, and a 10 percent disability rating has been continuously in effect since then.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, he reports that he experiences constant moderate pain with stiffness, swelling, and giving way.  He asserts that his ankle disability interferes with daily activities such as using stairs, getting in or out of a car, and climbing a ladder.  He states that he is unable to run and he has decreased his work hours due to pain, stiffness, and instability in his ankle.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's right ankle disability is rated under the criteria of Diagnostic Code 5271, which provides for a 10 percent evaluation where there is moderate limitation of motion and a maximum 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion from zero degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in July 2009, in which he reported progressive, intermittent pain in his right ankle which caused him to lean on the left ankle.  The pain was not constant but flared on occasion and persisted for several days.  He described the pain as mild to moderate and stated that it was relieved with anti-inflammatory medication and topical ibuprofen.  On examination, there was no swelling, erythema, or warmth.  There was point tenderness along the inferior aspect of the lateral malleoli and the arch of the right foot.  An x-ray showed no evidence of fracture, dislocation, arthritic change or other bone abnormality.  

The claims file contains private treatment records dated in March 2010, which reflect that the Veteran right ankle dorsiflexion to 15 degrees and plantar flexion to 40 degrees, with discomfort in both movements.  VA outpatient treatment records reflect that the Veteran sought treatment for his right ankle in May 2011.  He was able to walk without assistive devices, and no ankle swelling was noted.  There was no pain to palpation of the ankle, and range of motion was diminished by less than 3 degrees.  

The claims file contains a March 2010 letter from the Veteran's private chiropractor, which indicates that range of motion was limited to 10 degrees dorsiflexion and 30 degrees plantar flexion on the left, and 15 degrees dorsiflexion and 45 degrees plantar flexion on the right.  The Veteran had pain with standing and walked with a limp favoring the left ankle.  

The Veteran was afforded a VA examination in October 2011, in which chronic ankle strain was diagnosed.  He reported that he had daily pain that worsened with any prolonged standing or walking.  He did not describe typical flare ups, although he did have exacerbations in which the pain was worse than other days.  Range of motion in the right ankle included plantar flexion to 40 degrees with pain at 40 degrees, and dorsiflexion to 5 degrees with pain.  There was no additional loss of motion or other functional loss with repetition.  The Veteran had tenderness to palpation of the ankle posterior and inferior to the medial malleoli.  There was no instability, weakness, or ankylosis.  The Veteran reported that he used a cane regularly for walking outdoors on uneven surfaces, but he generally did not use it on level surfaces.  He occasionally wore an Ace wrap on the right ankle.  

After carefully reviewing the relevant evidence, the Board concludes that a disability rating for right ankle strain in excess of 10 percent is not warranted, as the evidence shows no more than moderate limitation of motion in the right ankle.  The record reflects that the Veteran has exhibited plantar flexion in the right foot of no less than 40 degrees and dorsiflexion of no less than 5 degrees.  He has no additional loss with repetitive motion, and he is able to walk unaided on flat surfaces.  Moreover, there is no objective evidence of weakness or instability.  The Board finds that this level of disability is consistent with a 10 percent rating.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board has specifically considered the guidance of DeLuca in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has subjective complaints of pain, there is no clinical evidence indicating a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, beyond that which was objectively shown in the examinations.  Therefore, the Board holds that an increased evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.

The assignment of a particular Diagnostic Code depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another Diagnostic code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astralgalectomy; therefore, it is not appropriate to rate the Veteran's disability under any of the other potentially applicable Diagnostic Codes.  See Diagnostic Codes 5270, 5272, 5273, 5274.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The Veteran in this case has indicated that chronic pain due to his ankle disability has led him to reduce his hours in his work as a chiropractor.  However, as the record shows that the Veteran is currently employed, under these circumstances, the Board finds that referral for a TDIU is not warranted.

Extraschedular Rating

The Veteran contends that he has difficulty standing and has decreased his work hours due to pain, stiffness, and instability in his right ankle.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends that his occupational activities are limited by severe pain associated with his right ankle disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's right ankle strain which is on appeal is primarily manifested by pain, stiffness and limitation of motion.  The applicable diagnostic code used to rate his disability provides for ratings based on limitation of motion and overall disability level.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.


ORDER

Service connection for bilateral knee strain is granted.  

A disability rating in excess of 10 percent for right ankle strain is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


